Citation Nr: 0103663
Decision Date: 02/06/01	Archive Date: 03/12/01

DOCKET NO. 96-08 961A              DATE FEB 06, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Oakland, California

THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) benefits
in accordance with 38 U.S.C.A. 1318 (West 1991) based on the
veteran being entitled to receive compensation for a service-
connected disability that was continuously rated as totally
disabling for a period of 10 or more years immediately preceding
his death.

REPRESENTATION

Appellant represented by: Frank E. Howard, Attorney

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD 

N. W. Fabian, Counsel 

INTRODUCTION

The veteran had active military service from September 1950 to May
1952, and from August 1956 to August 1960. This matter comes to the
Board of Veterans' Appeals (Board) from a September 1995 rating
decision of the Department of Veterans Affairs (VA) Regional Office
(RO), in which the RO denied entitlement to DIC benefits on the
basis that the cause of the veteran's death was not related to
service. The appellant, the veteran's surviving spouse, perfected
an appeal of the September 1995 decision.

In a November 1990 decision the Board denied entitlement to service
connection for a psychiatric disorder, including post-traumatic
stress disorder (PTSD). The veteran appealed that decision to the
Court of Appeals for Veterans Claims (formerly the Court of
Veterans Appeals) (Court) prior to his death in September 1992. In
a January 1995 order the Court denied substitution of the appellant
as a party in the pending Court case, vacated the Board decision,
and dismissed the Court appeal for lack of jurisdiction due to the
veteran's death in accordance with Landicho v. Brown, 7 Vet. App.
42 (1994).

The Board notes that in her July 1995 claim for DIC benefits the
appellant asserted that the cause of the veteran's death was
related to service, but that since the Court vacated the Board's
denial of VA compensation for PTSD the appellant has pursued the
claim to establish the veteran's entitlement to that benefit. In
her November

- 2 -

1995 notice of disagreement and March 1996 substantive appeal, the
appellant did not provide any specific reasons for her disagreement
with the denial of entitlement to DIC benefits. All of her
arguments and the evidence that she submitted, however, pertained
to the veteran's entitlement to service connection for PTSD.

In a June 1997 rating decision the RO granted entitlement to
service connection for PTSD for accrued benefit purposes and
assigned a 100 percent rating for the disorder effective in April
1987. Following the grant of service connection, in a June 1997
supplemental statement of the case the RO properly included as an
issue on appeal the appellant's entitlement to DIC benefits
pursuant to 38 U.S. C.A. 1318. In a September 1998 statement the
appellant's representative asserted that she was entitled to DIC
benefits because the veteran was entitled to receive VA
compensation based on a 100 percent rating for PTSD for the 10
years prior to his death.

The Board finds that in his September 1998 statement the
appellant's representative defined the scope of her previously
filed notice of disagreement and substantive appeal to include
entitlement pursuant to 38 U.S.C.A. 1318. See Collaro v. West, 136
F.3d 1304 (Fed. Cir. 1998). The Board also finds, therefore, that
her appeal of the denial of entitlement to DIC benefits
incorporated the issue of her entitlement based on the provisions
of 38 U.S.C.A. 1318. See Buckley v. West, 12 Vet. App. 76 (1998)
(the appellant's legal reasoning for challenging a denial need not
appear in the notice of disagreement, and the Board has
jurisdiction over all issues that are appropriately identified from
the radix of the notice of disagreement).

This case was previously before the Board in May 2000, at which
time the Board denied entitlement to service connection for the
cause of the veteran's death. The Board remanded the issue of the
veteran's entitlement to a 100 percent disability rating for PTSD
to the RO for adjudication in the first instance. In an August 2000
supplemental statement of the case the RO determined that the
veteran was not

3 -

entitled to a 100 percent disability rating for the ten years prior
to his death due to the absence of any medical evidence documenting
his psychiatric symptoms prior to April 1986. The RO has returned
the case to the Board for further consideration of the appellant's
appeal.

FINDINGS OF FACT

1. The RO has notified the appellant of the evidence needed to
substantiate her claim and obtained all relevant evidence
designated by the appellant.

2. The veteran died September 9, 1992.

3. The medical evidence does not show that the veteran demonstrated
the symptoms of PTSD prior to April 1986.

4. The evidence does not show that the veteran had any other
disabilities that were incurred in service.

CONCLUSION OF LAW

The veteran was not entitled to receive compensation for a service-
connected disability that was continuously rated as totally
disabling for a period of 10 or more years immediately preceding
his death in September 1992. 38 U.S.C.A. 1318, 1155, 5107 (West
1991), as amended by The Veterans Claims Assistance Act of 2000,
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 4.132 (1982),
38 C.F.R. 3.22, 3.304(f) (1995), 38 C.F.R. 3.102, 3.304(f), 4.130,
Diagnostic Code 9411 (2000); Veterans' Benefits Administration
Manual M21-1, Subchapter XII, 50.45 (Jan. 25, 1989).

- 4 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are silent for any complaints
or clinical findings pertaining to a psychiatric disorder, although
he reported being a nervous individual during multiple
examinations. His service records show that he served in the Korean
Conflict and that he received the Combat Infantry Badge.

Treatment records from Samuel Merritt Hospital indicate that the
veteran was hospitalized in May 1965 for the treatment of an acute
myocardial infarction secondary to arteriosclerotic heart disease.
A VA medical examination in October 1972 resulted in diagnoses of
arteriosclerotic heart disease, with a history of a heart attack,
with angina pectoris and limitation of physical exertion; diabetes
mellitus; anxiety reaction; anterior chest syndrome; and X-ray
evidence of emphysema.

In a December 1972 rating decision the RO found that the veteran
was permanently and totally disabled for non-service connected
pension purposes due to arteriosclerotic heart disease with angina
pectoris and a previous myocardial infarction; diabetes mellitus;
anxiety reaction; and anterior chest syndrome with emphysema, with
a combined disability rating of 70 percent. The veteran continued
to be permanently and totally disabled for non-service connected
pension purposes until his death in 1992.

The report of a February 1977 medical evaluation by a private
physician shows that the veteran demonstrated what the physician
referred to as a strange affect and that he was quite nervous.
Following the medical evaluation, the examiner determined

5 -

that the veteran suffered from rather severe hypochondriasis. He
also found that the veteran's emotional and hypochondriasis
symptoms would prevent him from being effectively engaged in any
type of employment.

The veteran again underwent a medical evaluation beginning in June
1983 by another private physician. In the February 1984 report of
the evaluation the examiner recorded and analyzed the veteran's
numerous physical and psychological complaints, and found little in
the way of physical findings. During the evaluation the veteran
reported having consumed, since 1952, 16-20 cups of coffee a day.
He also reported smoking one to three packs of cigarettes per day
for 30 years. He stated that he drank the coffee in order to
overcome overwhelming fatigue. Psychological testing performed in
conjunction with the physical evaluation showed him to be highly
emotional and depressed, with significant levels of hysteria and
paranoia, and that his multiple physical complaints were due to
emotional causes. The examiner recommended that the veteran
discontinue all stimulants and seek psychiatric treatment.

The report of the July 1983 psychological evaluation by a private
psychologist indicates that the veteran had spent hundreds of
dollars in order to find a physical cause for his reported
symptoms. He was very nervous and was unable to sleep when
anticipating medical appointments. He was no longer able to work
because work had been to stressful for him. He described himself as
often depressed and easily frustrated. The examiner described him
as a very nervous, depressed, and disillusioned man who was
confused regarding all of his medical problems and had no insight
into the emotional cause of his problems. The psychological testing
revealed a highly significant level of emotional depression,
conversion hysteria, and paranoia. The psychologist concluded that
his various medical complaints were due to emotional causes.

6 -

The veteran underwent a psychiatric evaluation in April 1986 under
the auspices of a private facility, during which he complained of
"combat fatigue." He also reported having been "shanghai'd" into a
combat unit from the Signal Corps in Korea and having been involved
in combat situations. He stated that he felt like he was in Korea,
on alert, that he had trouble sleeping, and that he was unable to
complete tasks. The appellant was present during the evaluation and
stated that he talked to himself and demonstrated bizarre behavior,
such as collecting stacks of old newspapers.

On mental status examination the therapist found that the veteran
talked incessantly and tangentially and that he told various
stories in order to avoid uncomfortable feelings, and the therapist
observed him talking to himself when he left the interview to
smoke. Following the initial evaluation the therapist provided a
diagnosis of PTSD, and deferred any diagnosis of a personality
disorder. He also stated that although the diagnosis of PTSD had
been given, that assessment was only an impression based on the
veteran's report of re-experiencing events that occurred while
serving in the Korean War and having "combat fatigue." There was
also evidence of psychotic thinking and paranoia. On discharge from
psychiatric treatment in November 1987 the therapist provided only
a diagnosis of a histrionic personality disorder, and stated that
no Axis I diagnosis applied.

The issue of entitlement to service connection for PTSD was
initially raised by the appellant in an April 1987 letter to
Senator Alan Cranston. She claimed that the veteran's emotional
problems resulted from his service in the Korean War. In numerous
statements beginning in October 1987 the veteran and the appellant
outlined the significant events that he experienced while in
service, most of which centered around the service department's
failure to provide him with appropriate eye glasses, and his
numerous emotional and psychological problems.

7 - 

The veteran again sought treatment with the private facility
referred to above in March 1988, at which time the therapist found
that he was dysfunctional in that he became obsessed with
insignificant activities, that he was incapacitated due to
conflicts with various service agencies, and that he was unable to
avoid verbal confrontations. He described the veteran as overly
concerned about his health and that he drank coffee and smoked
excessively. The therapist noted that the veteran had had conflicts
with various agencies for the previous 30 years, that he had been
trying to establish entitlement to VA compensation based on a
diagnosis of PTSD, and that he was seeking a total disability
rating. As the result of the evaluation the therapist provided
diagnoses of a somatization disorder and a histrionic personality
disorder with some paranoid personality traits.

On mental status examination the veteran stressed his physical
complaints, was dramatic and helpless in his presentation, tried to
present himself as an intellectual, and was very tangential in his
response to questions. There were no abnormalities in terms of
perception, orientation, cognition, or abstraction. He portrayed
himself as disabled and focused on his various disabilities. The
therapist found that he had a life history of inadequate
functioning and provided diagnoses of a somatization disorder and
a histrionic personality disorder with paranoid personality traits.
The therapist, who also conducted the evaluation in April 1986, did
not refer to any symptoms as indicative of PTSD. On termination of
treatment in November 1988 the therapist found that the veteran had
made very limited progress in being able to deal more
constructively with his problems and that he was unwilling to take
responsibility for himself. The veteran was discharged from
treatment with diagnoses of a somatization disorder and a
histrionic personality disorder.

The veteran was afforded a VA psychiatric examination in February
1989, during which he reported having been very frightened while
serving in Korea because he was unable to see due to lack of eye
glasses. He described that event as the most traumatizing of his
in-service experiences. Following service he complained of fear

8 - 

of many things, anxiety, irritability, anger, and insomnia, but
slept six hours at night and six hours during the day. He reported
having received nine months of psychotherapy in 1986 and six months
in 1988. Following service his work history was very sporadic and
he had been unemployed since 1973. He had been married for 27 years
and had one child.

On mental status examination the examiner described the veteran as
anxious and preoccupied with a number of anxieties and worries. As
a result of the evaluation the examiner provided diagnoses of a
generalized anxiety disorder, simple phobias, and a personality
disorder, not otherwise specified. The examiner stated that the
veteran's greatest difficulty while in service was having to serve
without proper eyeglasses. He also stated that the veteran's
psychological problems appeared to be life long, with a history of
anxiety dating back to adolescence. The examiner stated that the
veteran's long-term symptoms of chronic anxiety, irritability,
anger, feeling on edge, inability to relax, sleep disturbance, a
sensation of accelerated heart rate, and difficulty swallowing were
indicative of a chronic generalized anxiety disorder. The examiner
also stated that his chronic isolation was a symptom of his
personality disorder. The examiner made no reference to symptoms
being indicative of PTSD.

In a May 1990 statement the veteran reported that he had been told
in 1984 that the high tension, sleeplessness, and listlessness that
had mined his entire life were due to a mental problem, and he
denied having experienced those problems prior to his service in
Korea. He claimed to have received poor treatment while in service
because he was assigned to a National Guard unit that had been
called into active service.

A hospital summary from a private hospital indicates that the
veteran was hospitalized in May 1992 after having experienced a
left hemisphere ischemic cerebrovascular accident (CVA) on the
previous day. The CVA resulted in right hemiparesis and aphasia.
Diagnostic testing also revealed evidence of a possible

9 -

prior CVA. The treating physician noted that the veteran had a
history of chronic fatigue and depression and that he reported
having PTSD resulting from service in the Korean War. He had also
had a mild heart attack in 1965, and smoked two packs of cigarettes
a day since the age of 19. On discharge from the hospital the
treating physician provided diagnoses of a left hemisphere stroke
with right hemiparesis; speech aphasia; hyperlipidemia; chronic
obstructive pulmonary disease, mild to moderate; and PTSD. The
physician did not document any clinical findings pertaining to
PTSD. On discharge from the hospital the veteran was transferred to
a skilled nursing facility.

The death certificate shows that the veteran died September 9,
1992, and that the immediate cause of death was acute cardiac
arrest due to hypoxemia due to aspiration pneumonia. The other
significant condition contributing to death was a CVA. At the time
of his death service connection had not been granted for any
disability, although the RO granted service connection for PTSD for
accrued benefit purposes in June 1997 with an effective date of
April 2, 1987.

In an August 1996 hearing and a September 1996 statement the
appellant provided extensive evidence regarding the veteran's
experiences in the Korean War and his psychological functioning
since then. In conjunction with the August 1996 hearing she
submitted a Disabled American Veterans (DAV) pamphlet pertaining to
the etiology of PTSD in Vietnam veterans.

Laws and Regulations

DIC benefits are payable to the surviving spouse of a veteran as if
the veteran's death were service connected if the veteran's death
was not as the result of his own willful misconduct and the veteran
was in receipt of or was entitled to receive compensation for a
service-connected disability that was continuously rated as

10 -

totally disabling for a period of 10 or more years immediately
preceding his death. 38 U.S.C.A. 1318; 38 C.F.R. 3.22. If the
appellant's claim for DIC benefits was filed after March 1992, any
final decision pertaining to the veteran's entitlement to a total
rating during his lifetime is binding on the appellant. 38 C.F.R.
20.1106. In order to establish entitlement to DIC benefits pursuant
to 38 U.S.C.A. 1318, therefore, she must show clear and
unmistakable error in the final VA decision. Timberlake v. Gober,
14 Vet. App. 122 (2000). In the absence of a final VA decision
denying the claimed benefit during the ten years prior to the
veteran's death, however, the appellant is entitled to an
independent adjudication of the issue of whether the veteran was
"entitled to receive" VA compensation based on a total disability
rating for the ten years prior to his death. The veteran is riot
required to have filed a claim for those benefits in order to
entitle the appellant to the independent adjudication. See Marso v.
West, 13 Vet. App. 260 (1999).

The Board notes that the regulation implementing 38 U.S.C.A. 1318,
38 C.F.R. 3.22, was revised effective January 21, 2000, to limit
the definition of "entitled to receive" as applicable to the
statute. 65 Fed. Reg. 3388 (2000). Because the appellant's claim
was filed prior to the effective date for the change in the
regulation, however, she is entitled to the application of the
original version of the regulation that was in effect in 1995.
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Although the RO and the Board denied entitlement to service
connection for PTSD during the veteran's lifetime, those decisions
were vacated by the Court in January 1995. Because those decisions
were vacated, there was no final decision denying entitlement to VA
compensation during the 10 years prior to the veteran's death. The
appellant is, therefore, entitled to an independent determination
of whether the veteran was "entitled to receive" a total disability
rating for PTSD for the 10 years immediately preceding his death.

Subsequent to the veteran's death in 1992, the regulation
pertaining to establishing service connection for PTSD, 38 C.F.R.
3.304(f), was revised. Prior to the initial promulgation of 38
C.F.R. 3.304(f) in 1993, entitlement to service connection for PTSD
was determined by applying the provisions of the Veterans' Benefits
Administration Manual M21-1 (hereafter Manual M21-1), which
required essentially the same elements as those included in the
1993 version of 38 C.F.R. 3.304(f). See Cohen v. Brown, 10 Vet.
App. 128, 138 (1997), citing Manual M21-1, Subchapter XII, 50.45
(Jan. 25, 1989).

The Manual M21-1 provisions relied upon the Diagnostic and
Statistical Manual of Mental Disorders, Third Edition, Revised
(DSM-III-R), which defined and required specific symptomatology and
stressors in diagnosing PTSD. Pursuant to 38 C.F.R. 3.304(f) as it
was initially promulgated in 1993, service connection for PTSD
required medical evidence establishing a clear diagnosis of the
condition, credible supporting evidence that the claimed in-service
stressor actually occurred, and a link, established by medical
evidence, between the current symptomatology and the claimed in-
service stressor. The regulation made no reference to any criteria,
in terms of the sufficiency of the symptomatology or stressor, to
be applied in determining if the veteran had PTSD.

The Court has held that the DSM-III-R criteria could not be read in
a manner that imposes requirements over and above those included in
38 C.F.R. 3.304(f). Therefore, a "clear diagnosis" of PTSD by a
mental health professional must be presumed to concur with the
applicable diagnostic criteria for that disorder in terms of the
adequacy of the symptomatology and the stressor. Cohen, 10 Vet.
App. at 140.

The regulation was revised in 1999. Direct Service Connection (Post
Traumatic Stress Disorder), 64 Fed. Reg. 32807 (June 18, 1999)
(codified at 38 C.F.R. 3.304(f)). The change in the regulation was
effective March 7, 1997, the date of

- 12 -

the Court's decision in Cohen. Because the veteran died prior to
the effective date of the change in the regulation, the
determination as to whether service connection for PTSD was
warranted prior to April 1987 will be based on the original version
of the regulation as it reflects the criteria shown in the Manual
M21-1.

Disability ratings are based on the average impairment of earning
capacity resulting from disability. The percentage ratings for each
diagnostic code, as set forth in the VA's Schedule for Rating
Disabilities, codified in 38 C.F.R. Part 4, represent the average
impairment of earning capacity resulting from disability.
Generally, the degrees of disability specified are considered
adequate to compensate for a loss of working time proportionate to
the severity of the disability. 38 U.S.C.A. 1155; 38 C.F.R. 4.1.

The Board notes that subsequent to the veteran's claim for service
connection for PTSD in 1987, the regulations pertaining to the
evaluation of psychiatric disorders were revised effective November
7, 1996. Schedule for Rating Disabilities; Mental Disorders, 61
Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. 4.125-4.130). The
revised regulations, however, cannot be applied prior to November
7, 1996. 38 U.S.C.A. 5110(g); VAOPGCPREC 3-2000. In determining
whether the veteran would have been entitled to receive a 100
percent rating for PTSD for the 10 years immediately preceding his
death in September 1992, the Board will, therefore, consider the
version of the Rating Schedule then in effect.

According to the rating criteria for psychoneurotic disorders in
effect prior to November 1996, the Rating Schedule provided a 100
percent rating if analysis of the veteran's symptomatology showed
that the attitudes of all contacts except the most intimate were so
adversely affected as to result in virtual isolation in the
community; total incapacitating psychoneurotic symptoms bordering
on gross repudiation of reality with disturbed thought or
behavioral processes associated with almost all daily activities,
such as fantasy, confusion, panic, and explosions of

13 -

aggressive energy resulting in profound retreat from mature
behavior; and demonstrated inability to obtain or retain
employment. 38 C.F.R. 4.132.

Determinations regarding service connection are to be based on
review of the entire evidence of record. See Wilson v. Derwinski,
2 Vet. App. 16, 19 (1991); 38 C.F.R. 3.303(a). Once the evidence is
assembled, the Board is responsible for determining whether the
preponderance of the evidence is against the claim. If so, the
claim is denied; if the evidence is in support of the claim or is
in equal balance, the claim is allowed. 38 U.S.C.A. 5107, as
amended by the Veterans Claims Assistance Act of 2000, Pub. L. No.
106-475, 4, 114 Stat. 2096 (2000); Gilbert v. Derwinski, 1 Vet.
App. 49, 55 (1990); 38 C.F.R. 3.102.

Analysis

The statute pertaining to VA's duty to assist the appellant in
developing the evidence in support of her claim was recently
revised. In accordance with the revised statute, VA has a duty to
notify the appellant of the evidence needed to substantiate her
claim. VA also has a duty to assist her in obtaining such evidence,
including obtaining-private records, if a reasonable possibility
exists that such assistance would aid in substantiating the claim.

In the case of a claim for compensation benefits, the duty to
assist also includes obtaining the veteran's service medical
records and other records pertaining to service; records of
relevant treatment at VA facilities, or provided et the expense of
VA; and any other relevant records held by any Federal department
or agency identified by the appellant. If VA is unable to obtain
records identified by the appellant, VA must notify her of the
identity of the records that were not obtained, explain the efforts
to obtain the records, and describe any further action to be taken
to obtain the records. Also in the case of a claim for disability
compensation, the

- 14 -

duty to assist includes providing a medical examination or
obtaining a medical opinion if such an examination or opinion is
necessary to make a decision on the claim. The Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475, 3-4, 114 Stat. 2096
(2000) (to be codified as amended at 38 U.S.C. 5103 and 5103A).

In October 1995, April 1999, and June 2000 the RO informed the
appellant of the evidence needed to substantiate her claim. The RO
also obtained the service medical records and private and VA
treatment records designated by the appellant. The RO also provided
the veteran a VA examination in February 1989 for the purpose of
determining whether he had PTSD that was related to service. The
Board notes that the appellant's representative contends that the
report of the February 1989 VA psychiatric examination, which did
not result in a diagnosis of PTSD, cannot be considered because the
examination was not conducted in conformance with the VA
Physician's Guide for Disability Evaluation Examinations (1985)
(Physician's Guide). The Physician's Guide was, however, only a
guideline for examiner's to follow and conformance with the
Physician's Guide is not a regulatory requirement. Allin v. Brown,
6 Vet. App. 207, 214 (1994).

The representative also argues that the examination was not
adequate for rating purposes because the examiner did not review
the claims file in conjunction with the examination. If an
examination is found to be inadequate for rating purposes, the
solution is to return the examination report to the examiner or
conduct another examination. Floyd v. Brown, 9 Vet. App. 88 (1996),
appeal dismissed per curiam 9 Vet. App. 25 3 (1996); 38 C.F.R. 4.2.
Because the examination was conducted more than 11 years ago, and
the veteran is now deceased, those solutions are not viable. The
fact that the examiner did not review the claims file may affect
the probative value of the examination report, but the report must,
nonetheless, be considered. In determining whether the veteran was
entitled to receive compensation based on a total disability rating
for the 10 years immediately preceding his death the Board must
consider all of the evidence of record, evaluate

- 15 -

its credibility and probative value, and weigh each article of
evidence in light of the other evidence of record. Madden v. Gober,
123 F.3d 1477, 1481 (Fed. Cir. 1997). There is no provision in the
statute or the regulation for disregarding evidence. 38 U.S.C.A.
7104; 38 C.F.R. 19.7. The Board will, therefore, consider the
report of the February 1989 VA psychiatric examination, along with
all of the relevant evidence of record.

The representative also contends that VA failed to fulfill the duty
to assist by not obtaining the medical records from the private
facility where the veteran had received treatment. Those records
have, however, been associated with the claims file. The appellant
has not indicated the existence of any other evidence that is
relevant to her claim.

The Board notes that in accordance with the revised duty to assist,
VA may be required to obtain a medical opinion regarding any
medical issue on appeal if there is a reasonable possibility that
such an opinion would substantiate the claim. The Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475, 4, 114 Stat. 2096
(2000) (to be codified as amended at 38 U.S.C. 5103A). For the
reasons shown below, the Board finds that there is no reasonable
possibility that a medical opinion pertaining to the onset of the
veteran's psychiatric symptoms would substantiate the appellant's
claim and, therefore, obtaining such an opinion is not warranted.
The Board concludes that all relevant data has been obtained for
determining the merits of the appellant's claim and that VA has
fulfilled its obligation to assist her in the development of the
facts of her case.

The Board has reviewed the evidence of record and finds that the
veteran was not entitled to receive compensation based on a total
disability rating for the 10 years immediately preceding his death
in September 1992. The veteran and the appellant have provided lay
evidence regarding his in-service experiences and the behavior that
he demonstrated following his separation from service until his
death in 1992.

16 -

The appellant's Representative has argued that these statements are
probative of the appellant's claim, and that VA incorrectly applied
the provisions of 38 U.S.C.A. 1154(b) in not accepting the
veteran's assertions that he had PTSD that was related to service.

The relevant statute indicates that if the veteran was engaged in
combat with the enemy while in active service, VA shall accept as
sufficient proof of service connection, of any disease or injury
alleged to have been incurred in such service, satisfactory lay or
other evidence of service incurrence, if the lay or other evidence
is consistent with the circumstances, conditions, or hardships of
such service. Service incurrence may be found even though there is
no official records of such incurrence in service, and every
reasonable doubt shall be resolved in favor of the veteran. Service
connection may be rebutted by clear and convincing evidence to the
contrary. 38 U.S.C.A. 1154(b).

The Court has held, however, that 38 U.S.C.A. 1154(b) pertains to
what happened while the veteran was in service, not the questions
of current disability or of a nexus between the current disability
and what happened in service. Caluza v. Brown, 7 Vet. App. 498, 506
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996)(table).
Because a lay person is not competent to provide evidence that
requires medical expertise, medical evidence is required to show
that a disability currently exists and that the current disability
is related to the injury or disease that was incurred in service.
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. 3.304(f).

The veteran's service records show that he served in combat while
in service, and his statements ire probative of having experienced
traumatic events. Caluza, 7 Vet. App. at 506; 38 C.F.R. 3.304(f).
The issue is not limited, however, to whether the veteran
experienced traumatic events in service. In order to show that the
veteran was entitled to a total disability rating for PTSD for the
10 years preceding his death the medical evidence during that time
must establish a clear diagnosis of PTSD and

- 17 -

that the PTSD was related to the in-service trauma. 38 C.F.R.
3.314(f); Manual M21-1, Subchapter XII, 50.45 (Jan. 25, 1989).

As lay persons the veteran and the appellant are competent to
provide evidence of observable symptoms. Savage v. Gober, 10 Vet.
App. 488, 496 (1997). They are not, however, competent to attribute
those symptoms to a specific psychiatric diagnosis. Grottveit, 5
Vet. App. at 93. The issue of whether the veteran's psychiatric
symptoms met the criteria for a diagnosis of PTSD for the 10 years
preceding his death is a medical question that must be resolved by
medical evidence. West v. Brown, 7 Vet. App. 70, 79 (1994). The
statements of the veteran and the appellant are not, therefore,
probative of whether the veteran's psychiatric symptoms met the
criteria for a diagnosis of PTSD for the 10 years preceding his
death.

The veteran underwent a VA medical examination in October 1972,
which resulted in the finding that he suffered from an anxiety
reaction. As the result of a medical evaluation in February 1977
the physician found that he demonstrated severe hypochondriasis.
There is no medical evidence of record documenting any diagnosis of
the veteran's psychiatric symptoms from February 1977 to July 1983,
nor has the appellant alluded to such evidence. The psychological
testing in July 1983 revealed a highly significant level of
depression, conversion hysteria, and paranoia. None of the medical
evidence prior to April 1986 indicates that the veteran had
demonstrated psychiatric symptoms that were diagnostic for PTSD.

The therapist in April 1986 provided a diagnosis of PTSD
followings, the initial psychiatric evaluation. The therapist
stated, however, that the diagnosis was only an impression based on
the veteran's report of re-experiencing events that occurred while
serving in the Korean War and having "combat fatigue." The
therapist did not find that the veteran demonstrated any symptoms
indicative of PTSD other than re-experiencing the events, which was
based solely on his historical report. After

18 -

the veteran started therapy, the therapist revised the diagnosis
and attributed the veteran's psychiatric problems to a histrionic
personality disorder. The therapist found that the veteran did not
have an Axis I diagnosis, which would include PTSD. Because the
diagnosis of PTSD was characterized only as an initial impression,
was not supported by clinical findings showing that the veteran's
symptoms met the relevant criteria for a diagnosis of PTSD, and was
later revised to show that the veteran did not have PTSD, the Board
finds that the report of the April 1986 evaluation has low
probative value for determining whether the veteran did, in fact,
have PTSD. Madden, 123 F.3d at 1481.

None of the remaining medical evidence of record is probative of
the veteran having PTSD prior to his death. The psychiatric
evaluation in March 1988 resulted in diagnoses of a somatization
disorder and a histrionic personality disorder with some paranoid
personality traits, which diagnoses were repeated with the
termination of treatment. The RO provided the veteran a VA
psychiatric examination in February 1989 for the specific purpose
of determining whether his psychiatric symptoms met the criteria
for a diagnosis of PTSD. The examiner diagnosed the veteran's
symptoms as a generalized anxiety disorder, simple phobias, and a
personality disorder, not otherwise specified, that had existed
since adolescence. The examiner did not find that the veteran had
PTSD. Although the May 1992 hospital summary shows a diagnosis of
PTSD, that diagnosis was apparently based on the veteran's report
of having the disorder in that the summary does not indicate that
the veteran underwent any type of psychiatric evaluation while
hospitalized, nor did the treating physician provide any clinical
findings in support of any psychiatric diagnosis. The Board finds,
therefore, that the May 1992 hospital summary is not probative of
the veteran having PTSD. See Godfrey v. Brown, 8 Vet. App. 113, 121
(1995) (the Board is not required to accept a doctor's opinion that
is based upon the veteran's recitation of medical history).

- 19 -

For the purpose of establishing the appellant's entitlement to DIC
benefits in accordance with 38 U.S.C.A. 1318, the Board finds,
therefore, that the preponderance of the medical evidence shows
that the veteran did not, in fact, have PTSD. Because the evidence
is not in equipoise, there is no reasonable doubt to be applied in
the appellant's favor. 38 C.F.R. 3.102. In the absence of a finding
that the veteran had a service-connected psychiatric disorder, the
rating to be assigned for the disorder is not relevant.

As a claimant for DIC benefits based on the veteran being entitled
to receive compensation based on a total disability rating for the
ten years preceding his death, the appellant is entitled to an
independent determination regarding such entitlement. 38 U.S.C.A.
1318; Marso, 13 Vet. App. at 260. The Board notes that the RO
relied upon the report of the April 1986 evaluation in determining
that the veteran had PTSD for the purpose of entitling the
appellant to accrued benefits. In the August 2000 supplemental
statement of the case, however, the RO also determined that, for
the purpose of determining the appellant's entitlement to DIC
benefits pursuant to 38 U.S.C.A. 1318, the medical evidence did not
show that the veteran had PTSD prior to April 1986.

The Board notes that the issue of whether the veteran had PTSD
prior to April 1986 need not be based on medical evidence dated
prior to April 1986; the medical evidence could show that the
veteran's psychiatric symptoms met the criteria for a diagnosis of
PTSD retroactively. McGrath v. Gober, 14 Vet. App. 28 (2000). The
April 1986 evaluation report does not, however, show that the
veteran had PTSD retroactively. Regardless of its finding that the
veteran did not have PTSD prior to his death, the Board finds that
he was not entitled to compensation benefits for PTSD, or any other
service-connected disorder, prior to April 1986. The Board has
determined, therefore, that the veteran was not entitled to receive
compensation for a service-connected disability that was
continuously rated as totally disabling for a period of 10 or more
years immediately preceding his death in September 1992.

- 20 -

ORDER

The appellant's claim of entitlement to DIC benefits in accordance
with 38 U.S.C.A. 1318 is denied.

James R. Siegel 
Acting Member, Board of Veterans' Appeals

21 - 



